Citation Nr: 0025078	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from February 1986 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for the cause of 
death of the veteran.

The Board remanded the case in May 1997 and November 1999 for 
further development.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1994.

2.  The cause of the veteran's death was severe cerebral 
laceration due to or as a consequence of gunshot wound of the 
mouth.

3.  A psychiatric disorder, if any, was not incurred or 
aggravated during active duty.

4.  A psychosis did not manifest itself to a degree of 10 
percent or more within one year following separation from 
service.



CONCLUSION OF LAW

Service connection for the cause of the death of the veteran 
is not warranted in this case.  38 U.S.C.A. §§ 1110, 1112, 
1310 (West 1991); 38 C.F.R. §§ 3.302, 3.303, 3.304, 3.307, 
3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from February 1986 to 
October 1994.  Service medical records show that in November 
1986, he was seen in a mental health clinic for an evaluation 
in connection with a security clearance.  He reported having 
used marijuana on one occasion in July 1985.  No diagnosis 
was rendered on Axis I or Axis II.  (The Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) describes a "multiaxial system" involving an 
assessment on several axes, each of which refers to a 
different domain of information.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 37 (1994).  Axis I is for 
clinical disorders or other conditions that may be a focus of 
clinical attention.  Axis II id for personality disorders and 
mental retardation.  Id.).  The notation shows that no follow 
up was necessary, and the veteran was cleared under certain 
service department regulations.

The service medical records reflect that in January 1992, the 
veteran was seen in Family Advocacy/Extensive Family Member 
Program as a followup to an alleged spouse maltreatment 
incident.  The veteran reported that he and his wife had 
argued because of plans to move out of the house and he 
"held" her and they somehow fell.  He reported that he fell 
on top of his wife striking her with his knee.  He denied a 
history of maltreatment and denied alcohol involvement.  He 
stated that his wife had filed for divorce several months 
earlier but that they had continued to live together.  
Objectively, the examiner noted that the veteran was dressed 
and groomed in "BDU's".  He was calm and cooperative.  The 
examiner noted that the veteran "may be minimizing events 
leading to incident."  There was no evidence of depression 
or suicical or homicidal ideation.  The assessment on Axis I 
was "Marital Problem".  The examiner noted that risk was 
low because there were no weapons in the home.

In July 1992, a notation from the Mental Health Clinic showed 
that the veteran had been seen in February 1992 for three 
visits.  The impression on Axis I was "1.  Other 
Interpersonal Problems, Resolved" and "2.  Marital 
Problems, Resolving."  There was no diagnosis on Axis II.  A 
note showed that a "Dr. Cole" had written a letter 
recommending that "full SCI access be restored."  The case 
was closed.

In June 1993, a note showed that the veteran had been seen 
for alleged spouse abuse and that he was cleared with 
security clearance restored.

In December 1993, notes from the Mental Health Clinic showed 
that the veteran had been referred by his commander.  The 
chief complaint was squadron concerns about financial 
responsibility and trustworthiness.  The symptoms were 
allegations of false or misleading statements to supervisors 
and questions about child support, returned checks, and 
overdue credit.  It was noted that the veteran felt that most 
problems related to failure of supervisors to communicate 
with each other.  It was noted under "History of Mental 
Health Treatment" that the veteran reported no treatment, 
but the examiner noted that the medical records showed a 
security clearance evaluation in 1986, a Family Advocacy 
spouse abuse allegation in January 1992, and a mental health 
evaluation in February 1992.

It was noted that the veteran had used marijuana once in the 
summer of 1985 and had not used any other illegal drugs.  
There were no alcohol incidents, and the veteran had not had 
alcohol for eight months.  There was no family history of 
mental problems or drug or alcohol abuse.  There were no 
significant medical problems.  The veteran was not on any 
medication.  Objectively, the veteran was oriented times 
four.  His reported mood was happy.  His observed affect was 
appropriate and congruent.  Speech and movement were within 
normal limits.  His eye contact was good; sensorium, clear.  
His thinking was goal oriented and his concentration was 
good.  His sleep was good; his appetite, normal.  There had 
been no weight change.

The examiner noted that the veteran was a shift supervisor at 
a Base Command Center and that his security clearance had 
been pulled in approximately August 1993.  He currently 
worked as a customer service representative.  There were no 
gastrointestinal problems.  His energy and libido were good.  
His interests and pleasures included basketball, games, and 
exercise.  He did not have feelings of guilt or helplessness.  
His intellectual functioning was above average.  There had 
been no suicidal or homicidal attempts or gestures, and there 
was no suicidal or homicidal ideation, intent, or plan.  The 
veteran's social support system included his mother, local 
friends, and his girlfriend.  His "APRs/EPRs (Airman 
Performance Reports/Enlisted Performance Reports) were all 
9's and 5's for seven years in the service and his most 
recent performance report had been in August 1993.  The 
assessment on Axis I was "Occupational Problem" and an 
assessment of on Axis II was deferred.  The disposition was 
to schedule psychiatric testing and feedback for complete 
evaluation.  No treatment was desired.

In January 1994, the veteran was seen to complete psychiatric 
evaluation.  It was noted that he had debts totaling $27,800 
with monthly payments of $1142 and monthly income of 
approximately $2400.  He lived in his mother's house and did 
not pay rent.  Objectively, the veteran acknowledged that he 
did not elaborate in response to supervisors' questions but 
he denied being untruthful.  He agreed that he needed to 
explain his circumstances in more detail to supervisors in 
order to preserve a trusting relationship.  The assessment on 
Axis I was "Occupational Problem" and on Axis II there was 
no diagnosis but the examiner noted, "defensive, 
distrustful, suspicious, narcissistic, and aggressive 
features noted on testing."  The examiner further noted, "I 
believe [the veteran] is [okay] for classified access; 
however, recommend access be removed if problems with 
apparent truthfulness resurface that would damage [veteran's] 
trustworthiness.  Also recommend [veteran's] financial 
situation be monitored."  The examiner noted that a letter 
would be sent to the squadron commander and that the veteran 
did not desire follow up and would return to the clinic as 
needed.

There is no further evidence relevant to a mental disorder in 
the service medical records.  Also of record are the 
veteran's APRs and EPRs each year from February 1987 to 
August 1994.  The reports show that the veteran received very 
high or the highest performance evaluation ratings each year 
except in August 1994.  On the August 1994 report it was 
noted that the veteran's conduct on/off duty was 
"unacceptable."  A rater's recommendation was to 
"consider" promotion and the rater commented that the 
veteran was "previously counseled on financial 
responsibilities -- significant improvement not noted."  An 
endorser did not recommend promotion at this time and noted 
that the veteran had "discredited his supervisors and the 
[service department].  His judgment in the area of financial 
responsibility is not acceptable by [service department] 
Standards."  The veteran's DD Form 214 shows that he was 
separated from the service under honorable conditions for 
misconduct in October 1994.

A death certificate in the claims file shows that the veteran 
died by suicide on December [redacted], 1994, from a self-inflicted 
gunshot wound of the mouth which caused severe cerebral 
laceration.  A complete autopsy report was obtained pursuant 
to a Board remand in May 1997 and is in the record.  In 
February 1995, the RO received a claim for Dependency and 
Indemnity Compensation (DIC) benefits for the veteran's son 
from the appellant, the mother and custodian of the veteran's 
son.  On the application form for DIC, the appellant 
indicated that she was claiming that the cause of the 
veteran's death was service-connected.  On an accompanying VA 
Form 21-4138, Statement in Support of Claim, the appellant 
requested that her child "be granted [DIC], due to 
[p]resumptive [m]ental [c]ondition of [v]eteran, as [v]eteran 
was [s]eparated from [s]ervice in 10/94 and [c]ommitted 
[s]uicide on 12-18-94.

The RO denied the claim and in her notice of disagreement the 
appellant stated in part, "It is a well-established medical 
fact that the act of [s]uicide is a [m]ental [c]ondition, and 
that this occurred within two (2) months of [s]eparation from 
the [s]ervice, that he, in fact, was suffering from [m]ental 
[d]isease and depression."  On the September 1995 VA Form 9 
substantive appeal, the appellant alleged that the facts that 
the veteran was discharged from the service for misconduct 
and went through a divorce, as well as a letter from a VA 
doctor enclosed with the Form 9, showed that the veteran was 
suffering from depression.  She also noted that "the fact of 
suicide constitutes evidence of mental unsoundness" and that 
"the act of self-destruction occurred within the one year 
presumptive period."

In the August 1995 letter from the VA doctor which was 
submitted with the substantive appeal, the doctor stated that 
he had reviewed information furnished by the appellant 
concerning the veteran who had received a general discharge 
after having professional and financial problems during the 
last few years of his military service.  The doctor stated,

From her description of his behavior, it 
is clear that he had a radical change of 
behavior after he returned from Korea 
since his record had been good up until 
then.  It seems surprising that no one in 
the command structure had him examined 
for psychiatric problems since it appears 
that he underwent a radical change in 
behavior.  Such a radical change in 
behavior associated as it was with 
marital problems and disruption of his 
professional life is an indicator of 
serious personal disturbance.  One 
outcome of which may be suicide.  I think 
that it is regrettable that this man was 
not evaluated while in the service.

In addition to the letter from the VA doctor, the appellant 
also submitted her own statement with the VA Form 9.  She 
stated that when she met and married the veteran he was a 
very likable and quiet person.  She stated that she first 
noticed violence and mood swings in him when he returned from 
Korea in 1990.  She stated that, when he was in Korea, he had 
been caught choking a girlfriend and that the woman had 
pressed charges.  She stated that he came back from Korea 
"acting strange" and that when she told him that they 
needed to separate he became violent and angry and stated he 
was going to kill her.  She reported that the veteran tried 
to choke her and she fell to the ground and he "burst my 
lip."  She stated that she explained to his supervisor that 
the veteran was out of control and needed help but that the 
veteran refused counseling.  She stated that when she 
separated from the veteran he tried to run her over with his 
car and that when she started divorce proceedings he tried to 
take her son out of school and leave town.  She stated that 
the veteran threatened her several times until she moved and 
he did not know where she lived.

The appellant also stated that she spoke with the veteran's 
supervisors about his not paying child support and that they 
did nothing and she went to court about the payments.  She 
stated that during 1994 the veteran called her several times 
to talk and ask for money and that he was depressed about his 
situation in life.  She stated that everything was going 
wrong at his job and he was getting into trouble with money 
and debts, that his bills were over his head, and that 
creditors were calling his job and his house.  The appellant 
stated that his girlfriend did not work, was pregnant, and 
was running up charge cards.  She reported that the military 
was the veteran's whole life and career and that being 
discharged from the military was the last thing he ever 
expected.  She stated that he had no money, no job, and 
nothing else to give his two children.  She stated that she 
blamed the veteran's problems on the military and that she 
believed his problems started in the military when he was in 
Korea.

In February 2000, a VA Mental Disorders consultation was 
provided in which an examiner reviewed all the evidence of 
record including the long statement from the appellant.  The 
examiner provided a detailed summary of the evidence in the 
case in the consultation report.  It was noted that the 
January 1992 notation in the service medical records had 
shown an Axis I diagnosis of "Marital Problem" which the 
examiner noted was not a mental disorder but rather "a V 
code".  He also indicated that the other relationship 
problems and marital problems noted on the February 1992 
service medical record were "V codes" and explained that 
they "are not formally mental disorders but possible foci of 
treatment."  The examiner concluded that, despite the 
absences of an Axis I disorder in the service medical records 
and despite the military's perspective on discharge since no 
mental problem was shown on the discharge physical, it was as 
least as likely as not that the veteran had "a serious 
mental problem leading to his marital conflict and serious 
financial problems."  The examiner further noted, "He may 
have had some personality disorder traits leading to the 
spouse abuse, the girlfriend in Korea, and ultimately suicide 
in 12/94, after discharge from the service that fall."

Applicable Law.

The law provides dependency and indemnity compensation (DIC) 
for children of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for the cause of a veteran's death when a service 
connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death, 
and therefore service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established during the veteran's life or for which 
service connection could have been established.  See 38 
C.F.R. § 20.1106; Ruiz v. Gober, 10 Vet. App. 352, 358 
(1997); Cacalda v. Brown, 9 Vet. App. 261, 263 (1996).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).  In order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  38 C.F.R. § 3.302(a)(1).  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful 
misconduct).  38 C.F.R. § 3.302(a)(2).  It is a constant 
requirement for favorable action that the precipitating 
mental unsoundness be service connected.  38 C.F.R. 
§ 3.302(a)(3).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. 
§ 3.302(b).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection for certain 
diseases, such as a psychosis, may be also be established on 
a presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Service connection may not be granted for congenital or 
developmental defects such as a personality disorder as a 
matter of law.  38 C.F.R. § 3.303(c).

A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim for 
service connection to be well grounded, there generally must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  For purposes of establishing a well 
grounded claim for service connection for the cause of death 
of a veteran, the requirement of showing evidence of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die.  The last two requirements must be supported by evidence 
of record.  Carbino v. Gober, 10 Vet. App. 507, 509 (1997); 
Ruiz, 10 Vet. App. at 356; Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

Analysis.

Appellant alleges that the veteran had a mental disorder 
which was incurred in service and that this mental disorder 
was a contributory cause of his death by suicide two months 
after discharge in December 1994.  In her notice of 
disagreement and substantive appeal, the appellant, although 
not directly citing the provisions of section 3.302 of VA 
regulations, suggested the section's application to her case 
when she noted that "suicide constitutes evidence of mental 
unsoundness."  The Board notes that section 3.302 does 
provide that the act of suicide "is considered to be 
evidence of mental unsoundness."  38 C.F.R. § 3.302(b)(2).  
However, section 3.302 does not provide that in all cases of 
suicide direct service connection must be granted for a 
mental disorder.  Rather, section 3.302 defines willful 
misconduct in suicide as the intent to commit the act and 
thus serves as a guide as to what constitutes willful 
misconduct under sections 1110, 1131, and 1310 of the 
statute.  38 U.S.C.A. § 1110, 1131, 1310; see Elkins v. 
Brown, 8 Vet. App. 391, 397 (1995).  A finding that a 
disability is the result of a veteran's willful misconduct 
creates a legal bar to an allowance of service connection.

The fact that there is no legal bar to an allowance of 
service connection for a disability does not mean that such 
an allowance must be made in every case in which it is 
claimed.  As with any other claim for service connection, the 
requirements for establishing service connection and for 
establishing a well grounded claim for service connection 
must be met before service connection may be allowed.  
38 U.S.C.A. §§ 1110, 5107(a); Elkins, 8 Vet. App. at 397.  
Therefore, assuming, without deciding in this case, that 
suicide was not the result of the veteran's willful 
misconduct, the Board will proceed to examine whether service 
connection is warranted for a mental disorder.

The Board concluded in its November 1999 decision that the 
claim for service connection for the cause of the veteran's 
death was a well grounded claim.  Specifically, the Board 
found that the August 1995 statement of the VA physician 
provided a general nexus between the veteran's death and 
service in stating that the marital problems that the veteran 
experienced during service and the disruption of his 
professional life "is an indicator of serious personal 
disturbance" and that "one outcome" of such disturbance 
"may be suicide".  Although finding this evidence 
sufficient to meet the low threshold of establishing a well 
grounded claim for service connection, the Board did not find 
the claim "meritorious on its own" based on the evidence 
then of record but rather concluded that the claim was 
plausible and might be "capable of substantiation" after VA 
assisted the appellant with further development of the 
medical evidence.  Murphy, 1 Vet. App. at 81; Hensley v. 
West, 212 F.3d 1255, 1261 (Fed.Cir. 2000) (noting that 
threshold for establishing a well grounded claim is low).

Therefore, the Board remanded the case for a VA psychiatric 
evaluation by an examiner who could review all the evidence 
of record and render an opinion as to whether the veteran had 
a psychiatric disorder in service and, if so, whether the 
veteran's death due to a self-inflicted gunshot wound was due 
to a psychiatric disorder.  On remand, the VA examiner 
concluded that, despite the fact that no mental disorder was 
diagnosed in service during psychiatric evaluations, it was 
as least as likely as not that the veteran had "a serious 
mental problem leading to his marital conflict and serious 
financial problems" and that the veteran "may have had some 
personality disorder traits leading to the spouse abuse, the 
girlfriend in Korea, and ultimately suicide in 12/94, after 
discharge from the service that fall."

The Board finds, for the following reasons and bases, that 
the medical evidence of record, including the service medical 
records, the August 1995 VA examiner's statement, and the 
statement of the VA examiner who reviewed the evidence in 
February 2000, is insufficient evidence on which the Board 
may find that the veteran had a psychiatric disorder in 
service which may be service-connected.  First, there is no 
diagnosis of any mental disorder in service and neither the 
August 1995 VA examiner nor the February 2000 VA examiner 
rendered a specific diagnosis of a mental disorder in service 
based on their review of the evidence.  As noted by the 
February 2000 VA examiner, notations by examiners in service 
that the veteran had marital problems, relationship problems, 
financial problems, and occupational problems do not 
constitute diagnoses of a psychiatric disorder but may be 
"possible foci of treatment."  See also Quick Reference to 
the Diagnostic Criteria from DSM-IV, 41-42 (1994) (noting 
that psychosocial and environmental problems, such as 
familial or other interpersonal stress, may affect the 
diagnosis, treatment, and prognosis of mental disorders, may 
relate to the context in which a person's difficulties have 
developed, may initiate or exacerbate a mental disorder, and 
may become a focus of treatment, but a psychosocial or 
environmental problem is not a mental disorder itself, e.g., 
previous combat experiences which lead to post-traumatic 
stress disorder).

Second, although it is clear that the veteran had 
psychosocial and environmental problems -- namely, 
occupational, financial, and familial stress -- in service as 
documented in the service medical records, examiners who 
noted those problems in service did not conclude that the 
veteran had a psychiatric disorder as shown by their not 
having diagnosed a psychiatric disorder based on their 
evaluations.  Following the veteran's suicide after service 
in December 1994 , the August 1995 and February 2000 VA 
examiners have concluded that the veteran had a " serious 
personal disturbance" and that it was as least as likely as 
not that the veteran had "a serious mental problem leading 
to his marital conflict and serious financial problems" and 
that he "may have had some personality disorder traits 
leading to the spouse abuse, the girlfriend in Korea, and 
ultimately suicide".  The Board notes that these 
descriptions given by the examiners are not diagnoses of 
psychiatric disorders.  While the February 2000 examiner 
finds it as likely that the veteran had a "serious mental 
problem" as it is that he did not have a serious mental 
problem, it is not clear what the mental problem, if any, 
was.  To the extent that the veteran "may have had some 
personality disorder traits" that led ultimately to suicide, 
the Board notes that . service connection may not be granted 
for personality disorders under the law.  38 C.F.R. 
§ 3.303(c).

Third, as the Court noted in Elkins v. Brown, "As a 
prerequisite for a finding of service connection for a mental 
disability, that disability must be recognized by or 
analogous to those conditions listed in [the section in the 
VA Schedule for Rating Disabilities for rating mental 
disorders] and must either have been incurred in or 
aggravated by service or must be a psychosis which became 
manifest within one year after the date of separation from 
service to a 10 [percent] degree of disability."  Elkins, 8 
Vet. App. at 397; 38 C.F.R. § 4.130.  In this case, there is 
no evidence that the veteran had a psychosis which manifested 
itself to degree of 10 percent following separation from 
service.  A formal diagnosis of a psychiatric disorder is 
contemplated by the rating schedule even for the assignment 
of a noncompensable rating.  38 C.F.R. § 4.130 (1999) ("A 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous 
medication.").  Moreover, there is no evidence that he had a 
mental disorder recognized by or analogous to those 
conditions listed in the section in the VA Schedule for 
Rating Disabilities for rating mental disorders, i.e., 
section 4.132.

Because there is no evidence that the veteran had a mental 
disorder recognized by or analogous to those conditions 
listed in the section 4.132, there is a clear lack of 
sufficient evidence to support the claim for service 
connection for a mental disorder and the Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for a mental disorder.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also 50 Fed. Reg. 34452 (Aug. 26, 1985) (noting 
that the reasonable doubt policy does not apply where "the 
claim was denied for a clear lack of sufficient evidence to 
support it.").  Because service connection for a mental 
disorder is not warranted, a service-connected mental 
disorder cannot be a contributory cause of the veteran's 
death, and therefore the claim for service connection for the 
cause of death of the veteran must also be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of death of the veteran is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

